DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transition regions of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “at least one wall element” and subsequently recites “the wall element” where the recitation should be consistently recited as “the at least one wall element” throughout the claims, the recitation is recited at least at lines 6, 8-10, 12, 17, 18-19 of claim 1, and claims 2-4, 8. Additionally, the limitation “which chamber” at line 7 should be “which the chamber”. The limitation “which cooling air holes” at line 11, should be “which the at least two cooling-air holes”. Line 12, the limitation “the direction” should be “a direction”. The limitation “the flow guide device” at claim 1, line 17, and claims 2-5, 8 should be “the at least one flow guide device”. Line 18, the limitation “impingement cooling openings” should be “the impingement cooling openings”. Line 19, the limitation “which impingement cooling openings air” should be “which the air through the impingement cooling openings”.   Appropriate correction is required.
Claim 2, line 3, the limitation “an area” should be “the larger area”. Claims 3 and 4 contain the same defect.
Claim 5, the limitation “in the direction” should be “in a direction”.
Claim 7, the limitation “the at least one flow guide device has multiple blow off opening which define in each case one flow passage” should be “the at least one blow off opening comprises multiple blow-off openings each comprising one of the flow passage”. The limitation “an intermediate space” should be “the intermediate space”.  
Claim 8, the limitation “a web or multiple webs extend(s)” should be “the web comprises at least one web that extends”. The limitation “the flow guide device comprises in each case at least one blow off opening in a web on at least two edges” should be “each of the at least one flow guide device comprises a respective at least one blow off opening in a respective at least one web on the at least two edges.” 
Claim 9, the limitation “a circumferential direction” at line 5 should be “the circumferential direction”. The limitation “and, on each of the mutually facing first and second edges, there is provided at least one blow-off opening which is oriented in each case substantially in a circumferential direction, and the blow-off openings of the mutually facing first and second edges are arranged such that scavenging air flows that can be generated by means of said blow-off openings do not intersect” should be “each of the mutually facing first and second edges comprise the respective at least one blow off opening each oriented in the circumferential direction, each of the respective at least one blow off opening provide a respective one of the at least one scavenging-air flow such that each of the respective one of the at least one scavenging air flows do not intersect.” 
Claim 10, the limitation “at least two flow guide devices are provided at two transition regions at which two sides converge or transition into one another, by way of their edges” should be “the at least one flow guide device comprises a first flow guide device and a second flow guide device, the first glow guide device and a second flow 
Claim 11, the limitation “the combustion chamber assembly comprises multiple wall elements” should be “wherein the at least one wall element comprises multiple wall elements”. The limitation “the circumferential direction” should be “a circumferential direction”. The limitation “which comprise in each case at least one flow guide device” should be “each of the multiple wall elements comprises a respective one of the at least one flow guide device”. 
	Claim 12, the limitation “at least one flow guide device is provided for generating at least one scavenging air flow which is directed both between two cooling-air holes in the combustion chamber structure and in the direction of a wall element which is situated adjacent in a circumferential direction” should be “wherein the at least one wall element comprises a first wall element and a second wall element, the first wall element comprises one of the at least one flow guide element for generating the at least one scavenging-air flow, the at least one scavenging-air flow is directed both between the at least two cooling-air holes in the combustion chamber structure and in a direction of the second wall element which is situated adjacent to the first wall element in a circumferential direction.”
	Claim 13, the limitation “at least one flow guide device is provided for generating at least one scavenging-air which is directed in the direction of a corner of a wall element which is situated adjacent in a circumferential direction” should be “the one of the at least one flow guide device provided for generating the at least one scavenging-
	Claim 14, the limitation “wherein two similar wall elements, which are adjacent in a circumferential direction, of the combustion chamber assembly are separated from one another by a gap, and a scavenging-air flow which flows into said gap can be generated by means of at least one flow guide device” should be “wherein the at least one wall element comprises a first wall element and a second wall element, the first wall element being adjacent to the second wall element in a circumferential direction of the combustion chamber assembly, the first wall element and the second wall element are separated by a gap, the at least one scavenging-air flow flows into the gap”.
	Claim 15, the limitation “by means of flow guide devices of the two adjacent wall elements, scavenging-air flows in the direction of the interstices between two cooling air holes, which is situated in the gap between the adjacent wall elements, can be generated such that the scavenging-air flows generated from the flow guide devices do not intersect” should be “the first wall element comprises a first flow guide device of the at least one flow guide device for generating a first scavenging-air flow of the at least one scavenging-air flow, the second wall element comprises a second flow guide device of the at least one flow guide device for generating a second scavenging-air flow of the at least one scavenging-air flow, the first scavenging-air flow and the second scavenging-air flow flow in a direction of an interstices between the at least two cooling-air holes, the at least two cooling-air holes being situated in the gap, wherein the first scavenging-air flow and the second scavenging-air flow do not intersect”. 




	The claims are replete with inconsistent recitations to claimed elements and errors. If such claim elements are intended to be claimed in a manner inconsistent with the claim objections above, the recitations would amount to indefiniteness. The Examiner has made a good faith effort to correct the numerous deficiencies presented in the claims; however, the Applicant should carefully review the claims and correct all inconsistent recitations to avoid a delay in prosecution. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “between two of the cooling-air holes” renders the claim indefinite because 1) its unclear if the recitation is specifically referring to ‘the at least two cooling-air holes” previously recited or if the recitation is referring to specifically two of the at least two cooling-air holes previously recited or if the recitation is requiring between each two pair of the at least two cooling-air holes previously claimed. Since the recitations results in multiple plausible scenarios, the claims 
	Further regarding claim 1, the limitations “the sum of the flow cross sections of the film cooling holes and of the flow guide device” and “the sum of the flow cross sections of all impingement cooling openings” renders the claim indefinite because its unclear whether the sum of the flow cross sections of the film cooling holes includes all the film cooling holes or not. Since the claims specifically recite that all the impingement cooling openings are included but the recitation is omitted from the film cooling holes, thus its unclear whether all the film cooling holes are being claimed likewise or whether only a portion of the film cooling holes are being recited. From the specification, it appears, the limitation is intended to include all the film cooling openings and thus the recitation should be “all the film cooling holes”. Additionally regarding the limitation “the sum of the flow cross section[s]… of the flow guide device”, the recitation lacks antecedent basis. The claims do not identify a flow cross section of the flow guide device nor is a flow cross section an inherent feature of the claimed recitation. A limitation should be entered at line 14 after “at least one flow guide device having a flow cross section” in order to make clear the component has a flow cross section as claimed. Claims 2-4 imports the same defects recited here. 
	Regarding claim 6, the limitation “two cooling-air holes” renders the claim indefinite for the same reasons discussed in claim 1 above. Its unclear 1) if these are the same two cooling air holes recited in claim 1 above, i.e. the at least two cooling-air holes, 2) whether there are multiple intermediate spaces between each pair of the at Claims 7, 12, 15 contain the same defect. 
	Regarding claim 9, the limitation “a first wall element” and “a similar second wall element” renders the claim indefinite because 1) its unclear whether these wall elements are a part of the at least one wall element previously claimed or not, 2) its unclear what the scope of “similar” second wall element requires. It’s unclear how similar the second wall element needs to be to fall within the scope of the claim. The claim would be better written as “the at least one wall element comprises a first wall element and a second wall element…”
	Regarding claim 10, the limitation “the wall element has four sides with in each case one edge” renders the claim indefinite because its unclear how the element can have four sides but only one edge per side. The limitation appears to be intending to mean “the at least one wall element comprises four sides, each side having a respective edge, which define the outer contour of the at least one wall element.”
	Claim 14, the limitation “two similar wall elements” renders the claim indefinite because its unclear how similar the structure has to be. As noted in claim 9, the limitation would be better written as “the at least one wall element comprises a first wall element and a second wall element…”. Claim 16 contains the same defect. 
	Claims dependent thereon are rejected for the same reasons. 

Allowable Subject Matter
Claims 1-20 would otherwise be allowed pending resolution of the issues identified above.
The prior art is aware of the general structure as claimed. See Richardson US 5,253,471 having a combustion chamber structure 19, at least one wall element 28, a flow guide device 49 for injecting a scavenging-air flow, film cooling holes 41 and impingement cooling holes 38, 39; Howell US 2005/0081527, a cooling-air hole 200 between a first wall element 149 and a second wall element 40; Dahlke US 2007/0245742 flow guides 27, impingement holes 21; Sadig US 2011/0005233 flow guides 203 in combination with film cooling holes 202; Gerendas 2013/0042627, see fig. 5; Bangerter US 2016/0054001, see fig. 5 having non-intersecting flow guides 118; Cunha US 2016/0273772, see fig. 5; Mulcaire US 2017/0241643 see fig. 3, having cooling-air holes 106; Burd US 2018/0149361 having cooling air holes 145, impingement holes 125, film cooling holes 115; Quach 2018/0238545 having cooling air holes 150; Morton US 2018/0306113 similar to Quach; Quach US 2018/0335211 having the cooling air hole 105 in combination with the flow guide 135; Porter US 2019/0242580 having non-intersecting flow guides. However, no prior art of record teaches or fairly suggests a relationship between the sum of the flow cross sections of the film cooling holes and the flow guide device being greater than a sum of the flow cross sections of the impingement cooling openings. The claim scope is presumed that all of the film cooling holes are being claimed and the limitation “all” should be adopted in from of the film cooling holes in order to overcome the prior art of record. The Examiner notes the decision from the counterpart office in Germany in which the counterpart office alleges that the area of the openings in the wall element is “probably equal to the number and area of the openings in the opposing combustion chamber structure… so that is can be See German Office Action. However, “[w]hen the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value.” See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000). Since the references alleged as “probably” disclosing the claimed area comparison do not disclose the drawings are to scale and are silent to the relevant dimensions, a prima facie case of obviousness should not be sustained. Therefore, the claims, as interpreted above, appear to be allowable in view of the silence of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741